Citation Nr: 1610406	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to the right chest with hemothorax and retained foreign body.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to July 1969. 

This appeal came before the Board of Veterans' Appeals (Board) from an April 2002 rating decision of the Regional Office (RO) in Atlanta, Georgia.

In a decision dated in May 2012, the Board denied these issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge Memorandum decision dated in March 2014, the Court vacated the Board's decision and remanded it to the Board.  These matters were remanded in October 2014.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's residuals of a gunshot wound to the chest does not manifest with moderately severe muscle damage to group XX.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic Codes 5320 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue of entitlement to an increased rating, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied, albeit subsequent to the unfavorable decision on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letters sent to the Veteran in April 2004 and June 2009 (IR gunshot wound) that fully addressed all four notice elements.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  The Board finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, the May 2007 and June 2009 letters advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  Notably, the May 2007 letter was sent in compliance with the April 2007 Remand. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and VA outpatient treatment records with the claims file.  In compliance with the May 2010 Remand, in June 2010, the RO/AMC contacted the Veteran and requested that he provide records or at least the name of the physician whom he referenced as having said he was unemployable due to his service-connected disabilities.  In response, the Veteran submitted an authorization and consent form regarding VA outpatient treatment records. 

The Board also notes that in compliance with the May 2010 Remand, the RO/AMC requested outstanding Social Security Administration (SSA) records that may have been associated with a claim for disability benefits.  The SSA responded indicating that they did not have any records for the Veteran.  A formal finding of unavailability was made and documented in the file.  Additionally, in February 2011, the RO/AMC documented a phone call with the Veteran in which the Veteran was informed that SSA had no records regarding a disability claim.  During the call, the Veteran confirmed that he was not in receipt of SSA benefits and that he had applied for SSA disability but was denied.  He also indicated his desire for VA to proceed with adjudicating his claim. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Next, the Veteran was afforded VA examinations in July 2004, May 2008, August 2009, and March 2015.  The Board finds that collectively the examination reports are adequate upon which to base a decision as the VA examiners conducted a thorough interview with the Veteran, including an inventory of his complaints, and conducted thorough physical examinations.  

Notably, the March 2015 VA examinations were conducted in accordance with the October 2014 Board Remand subsequent to the Court vacating the Board's May 2012 decision.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Criteria & Analysis

The Veteran asserts that his service-connected gunshot wound residuals to the chest should be rated higher than the currently assigned 10 percent disability rating.  In this regard, the Veteran asserts that the residuals include reduced musculoskeletal movement in the area of the wound, breathing problems, and scarring. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Furthermore, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  Evaluation of injury includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.

The rating schedule for all muscle injuries under 38 C.F.R. § 4.73 provides for the evaluation of the injury of the muscles of any group as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 sets out the criteria for evaluating muscle disabilities.  Specifically, a slight disability is a simple wound of muscle without debridement or infection.  There must be objective findings of minimal scarring with no evidence of fascia defect, atrophy, or impaired tonus.  In order to be deemed "slight," there must be no impairment of function or metallic fragments retained in the muscle tissue.  A moderate disability is a through- and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  There must be objective findings of scarring, small or linear, indicating a short track of missile through the muscle tissue.  There must also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  And, there must be a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, the wound must be a through-and-through or deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must also be evidence of scars indicating the track of a missile through one or more Muscle Groups as well as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment. 

A severe muscle injury must be a through-and-through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The residuals must be ragged, depressed and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  The following are also signs of severe muscle disability:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).

For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  See 38 C.F.R. § 4.55(e).

The Veteran has been assigned a 10 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5320, for his residuals of a gunshot wound since November 1977.  In September 2000, the Veteran submitted an application for multiple claims.  Although he did not specify that he sought an increase in his disability rating for the residuals of the gunshot wound, the RO considered the September 2000 statement as an application for an increased evaluation of the same.  In an April 2002 rating decision, the RO continued the 10 percent evaluation.  The Veteran appealed the compensable evaluation as he claims this does not accurately reflect the severity of his disability. 

The Veteran has been rated under DC 5320 for muscle group XX.  The functions of these muscles include postural support of the body and extension and lateral movements of the spine.  The Muscle Group includes the spinal muscles:  sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions).  Under this Diagnostic Code, differing ratings are assigned for the lumbar and cervical and thoracic regions.  Here, the Veteran has been assigned a compensable rating for a moderate disability of the cervical and thoracic region.  A 20 percent evaluation is assigned for moderately severe damage to the cervical and thoracic region of Muscle Group XX.  A 40 percent evaluation is warranted for severe damage to the cervical and thoracic region of Muscle Group XX.

Regarding the lumbar region, a 20 percent evaluation is assigned for moderate damage to the lumbar region of Muscle Group XX.  A 40 percent evaluation is warranted for moderately severe damage to the lumbar region of Muscle Group XX and a 60 percent evaluation is warranted for severe damage to the lumbar region of Muscle Group XX.

As the Veteran has also alleged shortness of breath due to his gunshot wound, the Board has also considered whether he is entitled to a separate compensable rating under DC 5321 for disorders of muscle group XXI-the thoracic muscle group, used in respiration.  38 C.F.R. § 4.73.  A noncompensable rating is assigned where the disability is slight, a 10 percent rating is assigned where the disability is moderate, and a 20 percent disability is assigned where the disability is severe or moderately severe.

Further, as the Veteran has referenced his gunshot wound as an abdominal wound, the Board has also considered entitlement to a separate compensable rating under Diagnostic Code 5319.  Diagnostic Code 5319 provides the rating criteria for evaluating Muscle Group XIX.  The function of that muscle group is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of arm.  Under Diagnostic Code 5319, moderate disability of Muscle Group XIX warrants a 10 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 50 percent rating.  See 38 C.F.R. § 4.73, Diagnostic Code 5319.

Upon review of outpatient treatment records as well as VA examination reports, the Board finds that a higher rating is not warranted for the entire period on appeal. 

The Veteran underwent a VA examination in July 2004.  At that time, the examiner recalled that at the time of the gunshot wound in service, the exact muscle injured was the right pectoris.  The examiner also indicated that the Veteran reported complaints of pain in the upper back, right shoulder and right arm that he attributed to his gunshot wound.  According to X-rays, the bullet was lodged at T7 posterior spine, although the bullet was not palpable.  Range of motion testing showed the Veteran had symmetrical rise and fall regarding motion of the thoracic spine.  Palpation of the thoracic and lumbar spines showed no tenderness to palpation on any aspect.  There was no redness or heat.  The concluding diagnosis was a gunshot wound with retained metallic foreign body of right mid-thoracic area.  Further, the examiner opined that the Veteran's thoracic and right shoulder osteoarthritis was not related to the metallic foreign body. 

Next, the Veteran underwent a VA examination of the muscles in May 2008.  At that time, he complained of anterior chest pain with movement of his right arm but that he had full range of motion of the right arm.  The examiner also noted that there was no limitation of motion or functional impairment.  The examiner also noted that he was unable to locate the entry scar on the anterior chest where the bullet entered.  The examiner also noted a very small pencil-point area on the lower sternum that was lighter in color.  There was no tissue loss, no noted muscle group atrophy.  There was an area of scarring on the right lateral chest midline with the nipple that was related to the chest tube placement that was a 2.5cm by 1 cm.  There were no adhesions.  There was no tendon damage, no bone, joint, or nerve damage.  The examiner also noted that the Veteran had good muscle strength.  There was no muscle herniation or loss of muscle or joint function. 

Regarding damage to the muscle group XXI associated with respiratory disorders, the May 2008 VA examiner noted that there was no corollary pulmonale, RVH, or pulmonary hypertension.  The examiner further noted that he did not note any underlying restrictive disease related to kyphoscoliosis and pectus excavatum. 

The Veteran underwent a VA examination in August 2009 to assess the severity of his disability and to provide a more thorough investigation of any pulmonary functioning that may have been affected by the gunshot wound.  At that time, the examiner noted the gunshot entered the chest and did not exit.  X-rays confirmed the presence of a bullet in the chest.  The heart muscle was not affected.  The examiner noted the Veteran's pulmonary function test results, including a FEF 25/75 that was improved by 20% postbronchodilator.  The examiner opined that this was suggestive of very mild obstructive airway disease involving the small airways with significant post bronchodilator response.  Further, according to X-rays, the lungs were clear of any acute parenchymal disease.  Additionally, two sets of X-rays were taken approximately one week apart.  A calcific density noted on the first X-ray was not seen on second X-ray, indicating to the VA examiner that the previous density was merely the Veteran's nipple.  The examiner concluded that there was no direct residual musculoskeletal or respiratory manifestation causing any disability to the Veteran.  Further, the examiner opined that the Veteran's mild shortness of breath was most likely secondary to his chronic smoking history and that there was no residual hemothorax. 

In March 2015, the Veteran underwent a VA muscle injuries examination.  He reported continued intermittent pain around the right hemothorax area and denied any precipitating factors for the pain.  He also experienced occasional fatigue-pain as a result of his muscle injury.  The Veteran did not have any known fascial defects or evidence of fascial defects associated with any muscle injuries, and his muscle injury did not affect muscle substance or function.  The examiner commented further that there was no new evidence of musculoskeletal injuries.  A new muscle condition was not corroborated as associated with his gunshot wound.  Per se, there were no new muscle residuals found outside from which the Veteran is already service-connected, residuals, gunshot wound of right chest with right hemothorax and retained foreign body.  

The Veteran also underwent a VA respiratory evaluation in March 2015.  He reported sometimes having nasal congestion and wheezes, causing him to wake up at night to catch his breath.  He stated that in the past he had mentioned symptoms to his doctor but no treatment was provided.  He denied use of inhalers or breathing medications.  In the past, he has used nasal allergy spray.  He reported smoking cigars for two years; one pack of cigars would last him a month.  The respiratory examination was normal.  The examiner commented further that based on examination and all available documentation, the Veteran has a normal respiratory examination (claimed as respiratory residuals).  Pulmonary function testing performed at the time of the examination was unremarkable, all within normal limits.  The examiner commented that a chest x-ray from March 2013 showed no evidence of active pulmonary disease.  Lung examination today was unremarkable.  History revealed that the Veteran takes no respiratory or breathing medications.  The examiner commented that a respiratory condition is not corroborated as associated to the Veteran's service-connected gunshot wound, residuals, gunshot wound of right chest with right hemothorax and retained foreign body.  

A March 2015 VA examination report reflects stable right hemothorax scar that measured 2.5 cm x 0.1 cm.  There was no tenderness elicited from the scar or the surrounding muscle tissue area.  The entrance scar to the anterior chest was no longer visible.  The exit wound scar was not noticeable.  

In sum, the collective VA examination reports indicate that although the initial injury was clearly the result of a deep penetrating wound, and the bullet was retained in the muscle, the record failed to demonstrate debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Although the examinations noted a scar associated with the chest tube, the bullet entry wound was described as a pencil point.  Thus, the Board finds that the examinations did not demonstrate evidence of scars indicating the track of a missile through one or more Muscle Groups.  Further, the examinations did not demonstrate indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  To the contrary, examinations demonstrated symmetrical ranges of motion on both sides.  VA outpatient treatment records similarly did not demonstrate the foregoing criteria.  Consequently, the higher schedular rating of 20 percent for injury to Muscle Group XX, cervical and thoracic region (Diagnostic Code 5320), is not warranted because the signs and symptom consistent with a moderately severe disability under 38 C.F.R. §§ 4.55 and 4.56 have not been demonstrated.

Additionally, as explained above, a separate disability rating is not warranted for the Muscle Groups XXI regarding Veteran's complaints of shortness of breath.  The Board places a high probative value on the VA examinations of record, in particular the March 2015 VA examination report, which reflects that there is no direct residual respiratory manifestation causing any disability.  As detailed, his respiratory examination was normal, and prior examinations do not reflect a respiratory disability due to his service-connected disability.  

Moreover, a separate disability is not warranted for Muscle Groups XIX.  The Board places a high probative value on the April 2009 and March 2015 VA opinions that there was no direct residual musculoskeletal manifestation causing any disability to the Veteran. 

In reaching these conclusions, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The impairment suffered from the residuals of a gunshot wound include pain in the area where the bullet entered the Veteran's body.  While the Veteran has indicated that he sometimes uses assistive devices to walk, the August 2009 VA examiner noted that although the Veteran brought his crutches to the examination, the examiner did not see him using them.  However, VA outpatient treatment records dated in January 2012 indicate that the Veteran was fitted with a rollator for ambulation.  However, another January 2012 VA outpatient treatment record indicates that the walker is for a history of degenerative joint disease of the lumbar spine, which has been affirmatively found to be unrelated to the gunshot wound.  Moreover, the March 2015 VA examination report reflects that he does not use an assistive device for his disability.  Despite the Veteran's complaints of pain in the entry area, the Board notes that the VA examination reports and outpatient treatment records do not indicate any problems with normal excursion, strength, speed, coordination and endurance related to the gunshot wound.  Thus, the Board finds that the Veteran is not entitled to higher ratings under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether the Veteran is entitled to a higher rating or a separate compensable rating for scars associated with the gunshot wound.  The regulations for rating disabilities of the skin (to include scars) have been revised twice during the course of the Veteran's appeal. First, the regulations were revised effective August 30, 2002, 67 Fed. Reg. 49,596 (July 31, 2002), and then they were revised again in October 2008. 

Inasmuch as the Veteran filed his increased rating claim for gunshot wound residuals prior to August 2002, the pre-2002 rating criteria used for the evaluation of scars are applicable in this case.  While all applicable versions of the rating criteria will be considered, the more recent criteria may only be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000.

The pre-2002 criteria for Diagnostic Codes 7801 and 7802 dealt with scars resulting in second and third degree burns, which is not at issue in this case.

Under the 2002 criteria for Diagnostic Code 7801 pertaining to scars, other than head, face, or neck, that are deep or that cause limited motion:  area or areas exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating; area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating; area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating; and area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.

Under the 2002 criteria for Diagnostic Code 7802, pertaining to scars, other than the head, face, or neck, that are superficial and that do not cause limited motion:  Area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.

Under the pre-2002 criteria for Diagnostic Code 7803, a 10 percent rating is assigned for scars, superficial, poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803.

The 2002 criteria for Diagnostic Code 7803 provide that a 10 percent rating is warranted for scars, superficial, unstable.  It is noted that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803.

The pre-2002 criteria under Diagnostic Code 7804 assigned a 10 percent rating for scars, superficial, tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The 2002 criteria for Diagnostic Code 7804 provide that a 10 percent rating will be assigned for scars, superficial, painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Both the pre-2002 and the 2002 criteria for Diagnostic Code 7805, scars, other, provide that they will be rated based on limitation of function of affected part.  Limitation of function of the back would be rated under Diagnostic Codes 5235-5242, for limitation of motion of the back.

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  Diagnostic Code 7800 was amended but concerns scars or burns of the head, face, or neck, which this is not.  Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable. 

An explanatory note to Diagnostic Code 7805 directs the rater to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under the appropriate diagnostic code. 

Having reviewed the evidence applicable to the appeal period, there is no indication of any compensable symptomatology of scarring related to the service-connected disability under any of the effective rating criteria. 

In this case, the Veteran has a scar related to the insertion of a chest tube associated with the gunshot wound.  As noted above, the May 2008 VA examination noted the scar to be 2.5 cm x 1 cm while the March 2015 VA examination reflects the scar to be 2.5 cm x 0.1 cm.  The May 2008 examiner noted that scar formation showed one inch in circumference scar pectoral and that the scar was not tender.  There were no adhesions.  None of the VA outpatient treatment records or VA examination reports indicate complaints of pain associated with the scar or noted any instability of the scar.  The scar is smaller than 6 square inches.  None of the VA examination reports or VA outpatient treatment records indicate limitation of motion due to the scar.  The Board places a high probative value on the VA examination reports, and VA outpatient treatment records, descriptions of the scar or lack thereof.  Thus, compensable ratings are not warranted under DCs 7801, 7802, 7803, 7804 or 7805 (pre-2002), (2002) or (2008). 

Additionally, the entry wound is indiscernible.  The May 2008 VA examiner could not locate the entry scar where the bullet went in; however, the examiner did notice a small pencil-point area on the low sternum that was lighter in color.  The March 2015 VA examiner commented that the exit wound scar was not noticeable.  Thus, the Board finds that the scar is smaller than 6 square inches.  VA outpatient treatment records and examination reports do not indicate complaints of pain associated with scarring, and no instability of the scar has been noted.  None of the VA examination reports or VA outpatient treatment records indicate limitation of motion due to the scar.  The Board places a high probative value on the descriptions of the scar contained in the VA examination reports and VA outpatient treatment records.  Therefore, separate compensable ratings are not warranted under DCs 7801, 7802, 7803, 7804 or 7805 (pre-2002, 2002 or 2008) for a scar associated with the bullet's entry point. 

In this case, the Board finds that the Veteran is competent to report his current symptoms, as these observations come to him through his senses.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, there has been no showing that the Veteran's disability picture for his disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body is denied.


REMAND

In October 2014, the issue of entitlement to a TDIU was remanded to obtain an opinion regarding employability.  Specifically, the Board noted the Court's finding that the August 2009 VA examiner did not actually address whether the Veteran is unable to secure or follow substantially gainful employment because of service-connected disabilities, and that it was unclear whether the August 2009 examiner was even aware of the Veteran's service-connected disabilities.  

In the March 2015 VA muscle injury examination report the examiner checked the 'Yes' box indicating that the Veteran's service-connected disability impacts his ability to work as he experiences pain; however, the examiner did not provide further comment.  

It is also noted that in addition to service connection being in effect for residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body, service connection is also in effect for inguinal hernia, right, rated noncompensably disabling, effective November 1, 1977.  

Opinions should be sought regarding the ways in which his service-connected disabilities impact employment and whether his service-connected disabilities preclude gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2015 VA examiner (or another qualified VA examiner if the March 2015 VA examiner is unavailable) describe the types of limitations the Veteran would experience as a result of his service-connected residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body and inguinal hernia, right, considering his education and occupational experience.  Any specific limitations, such as an inability to tolerate prolonged standing, walking or sitting should be noted, and the examiner should note any other tasks that would be difficult or impossible as applicable to the Veteran's work background.

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

2.  Readjudicate the issue of entitlement to a TDIU, including the question of whether referral for extraschedular consideration is warranted. 

3.  If TDIU is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


